UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6993



TROY D. DREW,

                                           Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-303)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy D. Drew, Appellant Pro Se.      Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Troy D. Drew seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Drew has not

made a substantial showing of the denial of a constitutional right.

See   Drew    v.   Young,   No.   CA-01-303   (E.D.   Va.   June   12,   2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.      See 28 U.S.C. § 2253(c) (2000).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                       2